Mr. Justice Bean
delivered the opinion of the court.
Since the rendition of the decree the term of office of Mr. R. A. Harris, as state printer, has expired. He has ceased to officiate in that capacity, and is, no longer in a position to employ any persons in the state printing office to be paid by the state, or to fix the wages of employees, control or use the union label in the printing office, or in any manner to enforce or carry into effect the contract to which reference is made.
It is alleged in the complaint that “the said state printing board have at no time, by any action on the part of the said board, authorized or empowered the said R. A. Harris to enter into said contract”; that the same was without the authority of the board and has not been ratified by it; and that the contract is illegal. It is not alleged, nor was it suggested at the argument, that the state printing board, or any present state officer, intends or will attempt to carry out the provisions of the contract, or that the alleged agreement is in any way binding upon the board or *456other state officers. The state printing hoard appointed Mr. Arthur Lawrence as state printer in place of E. A. Harris, who formerly served in that capacity. On January 1, 1915, the newly appointed officer entered upon the discharge of his duties. It therefore clearly appears that the reason for the injunction prayed for has ceased to exist; that, if the same were granted, it would be of no force. An injunction will not be maintained when it is manifest that its continuance would be useless: 2 High on Injunctions (4 ed.), § 1495. It is a well-settled general rule that an Appellate Court cannot, in the absence of express statutory authority, assume jurisdiction of, or render opinions which will be of any binding force upon, an abstract question of law, unless it is involved in a substantial controversy existing’ between adverse parties and brought before such court for review in the manner prescribed by law: Jacksonville School Dist. v. Crowell, 33 Or. 11, 13 (52 Pac. 693); Moores v. Moores, 36 Or. 261, 264 (59 Pac. 327); State ex rel. v. Grand Jury, 37 Or. 542, 543 (62 Pac. 208); Oregon Electric Ry. Co. v. Terwilliger Land Co., 51 Or. 107, 114 (93 Pac. 334, 930); Thomas v. Booth-Kelly Co., 52 Or. 534 (97 Pac. 1078, 132 Am. St. Rep. 713); Eilers Piano House v. Pick, 58 Or. 54, 56 (113 Pac. 54). In the case at bar there is nothing at the present time upon which the writ of injunction could act. It would be of no efficacy.
Nothing remains before the court, except a moot question of law, and therefore the appeal should be dismissed; and it is so ordered. Appeal Dismissed.
Mr. Chief Justice Moore, Mr. Justce Eakin and Mr. Justice Harris concur.